United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1310
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Altedias Maurice Campbell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                          Submitted: November 29, 2021
                             Filed: December 2, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Altedias Campbell appeals after the district court1 denied his motion seeking
a sentence reduction under the First Step Act. His counsel has moved for leave to
withdraw, and has filed a brief challenging the denial.

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
       Upon careful review, we conclude that the district court correctly found that
Campbell was ineligible for relief under the First Step Act. See Terry v. United
States, 141 S. Ct. 1858, 1863-64 (2021) (because Fair Sentencing Act did not modify
statutory penalties for § 841(b)(1)(C), a conviction under that section is not a covered
offense for purposes of the First Step Act); United States v. McDonald, 944 F.3d 769,
771 (8th Cir. 2019) (defendant’s eligibility for reduced sentence under First Step Act
is reviewed de novo).

      Accordingly, we affirm the judgment of the district court and grant counsel
permission to withdraw.
                     ______________________________




                                          -2-